IN THE SUPREME COURT OF THE STATE OF MONTANA

                                           No. 99-677


 SOMONT OIL COMPANY, INC.,
 a Montana corporation,

                Plaintiff and Appellant,



A & G DRILLING, INC., CAVALIER PETROLEUM,
INC., A.G. WALLS aMa JOE WALLS, JOHN
WALLS, and STEWART HOWELL all d/b/a
C-W JOINT VENTURE, aMa CAVALIER-WALLS
JOINT VENTURE,

               Defendants, Respondents,
                         and Cross-Appellants.


       By letter, Robert J. Michels (Michels) has requested leave to file a brief amicus curiae

in the instant appeal. We deem Michels' letter a motion pursuant to Rule 24, M.R.App.P.,
                                                           1

and further deem that his statement that he desires to "present a mineral owner's point of

view on this matter" meets the requirements of Rule 24 that the applicant's motion identify

the interest of the applicant and state the reasons why the brief is desirable. We observe,

however, that Michels' motion is submitted on the stationery of the Northeast Montana Land

and Mineral Owners Association, Inc. and is signed by Michels as President of that

corporation. As a result, we caution that if the brief amicus curiae is to be submitted as the

brief of the corporation rather than Michels, personally, it must be prepared, filed and served

by an attorney admitted to practice law in the State of Montana.

       THEREFORE,
       IT IS ORDERED that Michels' motion for leave to file a brief arniczrs curiae is

GRANTED and said brief shall be prepared, filed and served on or before March 23,2000.

       The Clerk is directed to mail a true copy of this Order to Michels, personally, and to

counsel of record for the

      DATED f h i s z # a m a r y , 2000.




                                                               Justices
Justice James C. Nelson d i d n o t participate.